United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 6, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-60903
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PAUL S. MINOR,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 3:03-CR-120-1
                         --------------------

Before King, Higginbotham, and GARZA, Circuit Judges.

PER CURIAM:*

     Appellant Paul S. Minor, an attorney at law, is being

detained without bail pending trial on charges generally alleging

that he conspired with and bribed two Mississippi state-court

judges.   Minor was originally released on $10,000 personal

recognizance bond.    However, Minor’s release was revoked and he

was ordered detained, based on the district court’s findings that

he had violated the terms and conditions of his pretrial release

by unauthorizedly being out of range of his electronic monitoring

equipment.     The court found further that Minor is unlikely to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60903
                                 -2-

abide by any condition or conditions of release and that no

condition or conditions of release will assure that Minor will

not pose a danger to the community.    Minor appeals and we affirm

the detention order.

     On appeal, “[t]he district court’s detention order must be

sustained if it is supported by the proceedings below.”       United

States v. Aron, 904 F.2d 221, 223 (5th Cir. 1990)(citations and

quotation marks omitted).    This is “a narrow standard of review

that we have equated to the abuse of discretion standard.”

United States v. Barker, 876 F.2d 475, 476 (5th Cir.

1989)(citations and quotation marks omitted).    “This court

reviews the factual basis for the order revoking release under

the clearly erroneous standard.”    Aron, 904 F.2d at 223.

     Minor contends that the district court abused its discretion

by concluding that he was unlikely to abide by any condition or

combination of conditions of release as provided by 18 U.S.C.

§ 3148(b), based on two instances of being out of range of his

electronic monitor.    He argues that the court should have

considered the intermediate remedy of criminal contempt.

     The statute provides that a “judicial officer shall enter

an order of revocation and detention if, after a hearing, the

judicial officer” (1) finds, by clear and convincing evidence,

that a defendant violated a condition of release (other than a

new violation of federal, state, or local law) and (2) finds that

the defendant “is unlikely to abide by any condition or
                           No. 06-60903
                                -3-

combination of conditions of release.”    18 U.S.C. § 3148(b).

“[A] district court’s finding that a defendant will not abide by

any conditions of release may be established by a preponderance

of the evidence.”   Aron, 904 F.2d at 224.

     The statute clearly provides that these findings alone are

sufficient to justify revocation and detention; a court need not

also find that the defendant will flee or pose a danger to the

community.   See 18 U.S.C. § 3148(b)(setting out required findings

in the disjunctive; see also Aron, 904 F.2d at 224 (noting that

the district court had relied on a finding that the defendant was

unlikely to abide by conditions of release, “rather than upon the

presumption that” he would pose a danger to the community).

     The district court previously found that Minor presented a

danger to the community based on his alcohol abuse.    There is

evidence that supports the district court’s finding that after

lengthy inpatient treatment, Minor defied and tested the court’s

conditions of pretrial release, which had been tailored to

protect the public and to prevent him from abusing alcohol.

Minor’s unauthorized September 5, 2006, meeting with a hurricane

expert at a restaurant serving alcohol not only raised issues

concerning his substance abuse problems, it also showed his

deception of the court and his disregard of the order of August

24, which states that there were to be no exceptions to the

electronic monitoring unless ordered by the court.
                           No. 06-60903
                                -4-

     Minor knew and understood how to seek the court’s approval

to leave his residence, as he had twice successfully asked the

court to allow him to attend medical appointments with his wife.

Both times, Minor submitted his request in writing and was later

informed that the court had granted the request.   Minor himself

testified that he knew that the court’s failure to act on a

request operated as a de facto denial of that request.

     Thus the record adequately supports the district court’s

conclusion that Minor violated his conditions of release and

would be unlikely to abide by any condition or combination of

conditions of release.   Therefore, under 18 U.S.C. § 3148(b), the

court did not abuse its discretion in revoking Minor’s pretrial

release and remanding him to custody.

     Such a result is indicated by § 3148(b), contrary to Minor’s

suggestion that the matter could have been handled as one of

criminal contempt, pursuant to § 3148(c).   Section 3148(c)

provides only that a “judicial officer may commence a prosecution

for contempt, under [18 U.S.C. 401] if the person has violated a

condition of release.”   It does not advert to the situation in

which a defendant is found to be unlikely to abide by any

condition or conditions of release.

     AFFIRMED.